UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1927


KATHALEEN B. SMALLS,

                Plaintiff - Appellant,

          v.

PRESIDENT BARACK HUSSEIN OBAMA; ASHTON B. CARTER, Secretary,
Department of Defense; LORETTA E. LYNCH, Attorney General,
Department of Justice; UNITED STATES ARMY; UNITED STATES
MARINE CORPS; UNITED STATES NAVY; UNITED STATES ATTORNEY FOR
THE DISTRICT OF SOUTH CAROLINA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.    Bruce H. Hendricks, District
Judge. (7:16-cv-01788-BHH)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathaleen B. Smalls, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kathaleen      B.   Smalls    appeals    the    district       court’s   order

denying relief on her 42 U.S.C. § 1983 (2012) complaint.                        The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.    § 636(b)(1)(B)       (2012).         The   magistrate     judge

recommended    that      relief   be    denied     and    advised    Smalls    that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                       Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).            Smalls has waived appellate review

by failing to file specific objections after receiving proper

notice.     Accordingly, we affirm the judgment of the district

court.

     We dispense with oral argument because the facts and legal

contentions   are     adequately       presented    in   the   materials      before

this court and argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2